IN THE SUPREME COURT OF THE STATE OF NEVADA


                     RAJA JONES, A/K/A ROGER DON                           No. 68561
                     JONES,
                     Appellant,
                     vs.
                                                                                ALE
                     THE STATE OF NEVADA,                                        JUN 1 7 2016
                     Respondent.                                                          EMAN
                                                                                          E COU


                                            ORDER OF AFFIRMANCE
                               This is a pro se appeal from a district court order denying a
                     postconviction petition for a writ of habeas corpus. 1 Eighth Judicial
                     District Court, Clark County; Eric Johnson, Judge.
                                 Appellant Raja Jones filed his petition on April 21, 2015, more
                     than three years after issuance of the remittitur on direct appeal on
                     October 11, 2011. See Jones v. State, Docket No. 55707 (Order of
                     Affirmance, September 14, 2011). Thus, Jones's petition was untimely
                     filed. See NRS 34.726(1). Jones's petition was procedurally barred absent
                     a demonstration of good cause and actual prejudice. Id. A petitioner
                     establishes good cause by showing that an impediment external to the
                     defense prevented him from complying with procedural default rules.
                     Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Based
                     upon our review of the record on appeal, we conclude that the district
                     court did not err in denying the petition as procedurally barred for the
                     reasons discussed below.


                           'This appeal has been submitted for decision without oral argument,
                     NRAP 34(0(3) (amended effective October 1, 2015), and we conclude that
                     the record is sufficient for our review and briefing is unwarranted. See
                     Luckett v. Warden, 91 Nev. 681, 682, 541 P.2d 910, 911 (1975).

SUPREME COURT
        OF
     NEVADA


(0) 1947A    47e49

                                                                                 IH 905E-/
                             First, Jones argued that he had good cause because he suffers
                 from mental illness, lacks legal training, and has had to rely upon prison
                 law clerks. As Jones has not demonstrated an impediment external to the
                 defense that prevented him from complying with the procedural bars, we
                 conclude that this argument lacks merit. See Phelps v. Dir., Nev. Dep't of
                 Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that a
                 petitioner's mental handicap and poor legal assistance from inmate law
                 clerks did not establish good cause).
                             Second, Jones argued that the district court's failure to
                 appoint postconviction counsel constituted good cause. NRS 34.750 allows
                 the district court discretion to appoint postconviction counsel after a
                 petition has been filed. As such, the lack of postconviction counsel before
                 the petition was filed cannot provide good cause for the delay in filing the
                 petition. See Brown v. McDaniel, 130 Nev., Adv. Op. 60, 331 P.3d 867, 870
                 (2014) (concluding that claims of ineffective assistance of postconviction
                 counsel in noncapital cases do not constitute good cause for a successive
                 petition because there is no entitlement to appointed counsel).
                             Third, Jones argued that the ineffective assistance of his trial
                 and appellate counsel provided good cause. A procedurally barred claim of
                 ineffective assistance of trial and appellate counsel cannot constitute good
                 cause. Hathaway, 119 Nev. at 252, 71 P.3d at 506. As Jones's claims of
                 ineffective assistance of counsel were reasonably available to be raised in a
                 timely petition and Jones thus failed to demonstrate an impediment
                 external to the defense preventing him from complying with the
                 procedural time bar, we conclude that this claim lacks merit. See id. at
                 252-53, 71 P.3d at 506.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                            Fourth, Jones argued that failure to consider his claims on the
                merits would result in a fundamental miscarriage of justice. To
                demonstrate a fundamental miscarriage of justice, "the petitioner must
                show that it is more likely than not that no reasonable juror would have
                convicted him in the light of. . . the new evidence." Schlup v. Delo, 513
U.S. 298, 327 (1995); Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519,
                537 (2001). Jones did not attempt to demonstrate his actual innocence
                and has failed to meet his burden. Therefore, we conclude the district
                court did not err in denying the petition as procedurally barred, and we
                            ORDER the judgment of the district court AFFIRMED. 2

                                               7:0, A.3e        ,




                                                                    J.
                                        Douglas



                Cherry

                cc: Hon. Eric Johnson, District Judge
                     Raja Jones
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      2We note that the district court denied the petition in part based
                upon laches pursuant to NRS 34.800(2). The presumption in NRS
                34.800(2) does not apply here because the petition was filed within five
                years after issuance of the remittitur on direct appeal. See id.; Little v.
                Warden, 117 Nev. 845, 853, 34 P.3d 540, 545 (2001) (measuring the period
                as "five years after the remittitur disposing of the direct appeal or the
                judgment of conviction where no direct appeal was filed"). Nevertheless,
                the district court correctly concluded the petition was procedurally barred
                pursuant to NRS 34.726(1), and we therefore affirm. See Wyatt v. State,
                86 Nev. 294, 298, 468 P.2d 338, 341 (1970).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A